Citation Nr: 0032817	
Decision Date: 12/15/00    Archive Date: 12/28/00

DOCKET NO.  98-03 455	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan



THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.



REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.



ATTORNEY FOR THE BOARD

James A. Pritchett, Associate Counsel





REMAND

The veteran had documented active duty from August 1981 to 
April 1987.

The veteran seeks service connection for an acquired 
psychiatric disorder.  In a March 1993 application for VA 
education benefits the veteran claimed active service in the 
Army from September 1990 to April 1991.  He claims that his 
psychiatric disorder is due to service in the Persian Gulf 
War.  

To date, the only service that has been documented was from 
August 1981 to April 1987 in the Air Force.  A DD Form 215 
dated in November 1991 added an award to the veteran's DD 
Form 214 but did not change the dates of service.  However, a 
January 1991 report of contact states that the veteran's 
sister said that he had been sent to Saudi Arabia in 
September 1990.  The veteran has not submitted documentation 
of service in the Persian Gulf War.  

VA Section 901 documents indicate a gap in the veteran's 
college enrollment from September 1990 to September 1991.  In 
March 1988 the Air Force certified that the veteran was a 
participant in the section 901, PL 96-342, Department of 
Defense Authorization Act of 1981 from August 1981 to April 
1987.  The Air Force has not been asked if he was a 
participant in 1990 or 1991.  Similarly, the Department of 
the Army was not asked if the veteran had active service in 
1990 and/or 1991 and if so whether he served in the Persian 
Gulf.  Nor was the Army asked whether he was a Section 901 
participant during that time.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supercedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, ___ (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

Accordingly, this case is REMANDED for the following:

1.  The RO should once again ask the 
veteran to submit documentation of his 
Persian Gulf War service.  If the veteran 
is unable to provide hard copies of his 
period of service, he should be request 
to provide information regarding the 
dates of claimed service, the branch of 
service, and any other information 
regarding unit, etc. that might provide 
the RO with the facts necessary to verify 
the service period, and whether the 
veteran was stationed in Southwest Asia.  
All efforts to obtain this documentation 
should be in writing and associated with 
the claims folder.  Any records received 
should be associated with the claims 
folder. 

2.  Once information is received, the RO 
should attempt to verify, through 
official channels, the veteran's second 
period of military service.  In 
particular, the RO should contact the 
Department of Defense and request all DD 
Form 214s pertaining to the veteran, 
regardless of branch of service.  The RO 
should attempt to verify service in the 
Persian Gulf War by contacting the Air 
Force and the Army as well. 

3.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  Thereafter, the claim should 
be readjudicated.

If the benefit sought on appeal remains denied the appellant 
and the appellant's representative, if any, should be 
provided with a supplemental statement of the case (SSOC).  
The SSOC must contain notice of all relevant actions taken on 
the claim for benefits, to include a summary of the evidence 
and applicable law and regulations considered pertinent to 
the issue currently on appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	RENÉE M. PELLETIER 
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).





